White, Presiding Judge.
An assault with intent to murder is constituted by the existence of the facts which bring the offense within the definition of an assault, coupled with an intention to commit murder. (Penal Code, Art. 506.)
An assault with intent to murder being a compound offense, composed of an assault coupled with the intent to murder, the charge of the court should define or explain to the jury what an assault is as known to the code, since it is expressly required as above that the offense must come “ within the definition of an assault.” (Campbell v. the State, 9 Texas Ct. App., 147; White v. the State, 13 Texas Ct. App., 259.) In such cases the assault is not a postulate. In the case before us, the charge to the jury was wholly insufficient in this respect.
For error in .the charge of the court, the judgment is reversed and the cause remanded.

Reversed and remanded.